Judgment, Supreme Court, New York County, entered on March. 6, 1972, unanimously modified, on the law and the facts, by reducing to $400 per month the amount that defendant shall pay to the plaintiff for her support and maintenance and, as so modified, the judgment is affirmed, without costs and without disbursements. Order, Supreme Court, New York County, entered on September 18, 1972, and the judgment of said court entered thereon on October 4, 1972, unanimously affirmed, without costs and without disbursements. Concur — Nunez, J. P., Kupferman, Lane, Tilzer and Capozzoli, JJ.